The negro sued for belonged to Troughton, and was pledged to Johnston as security for a sum of money due from the former to the latter. Four years intervened, and the negro was exposed to public auction by direction of Troughton, and bid off by Johnston. *Page 278 
It is now said the purchase by Johnston was a mere pretence, and by agreement between him and Troughton, the real object having been to sell to Kirk, a buyer of negroes, by running him up to a high price, and by bidding off for Troughton, if Kirk would not bid as high as the sum contemplated. Such agreement is fraudulent, and Troughton, a party to that fraud, cannot allege for the purpose of avoiding the sale. But if the jury think a new agreement was made afterwards, which revested the property in Troughton, then the sale has lost its effect.
NOTE. — See Smith v. Greenlee, 13 N.C. 126.